DETAILED ACTION
Response to Amendment
Applicant’s election without traverse of Invention II (claims 11 - 20) in the reply filed on 8/22/22 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 11 - 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 11, is/are directed to a machine (i.e. a system).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention involves associating a card identifier with an activation deadline and one or more activation requirements of a non-purchasing activation process; receiving one or more signals representative of an attempted activation of a gift card, the gift card being associated with the card identifier, determining whether the attempted activation satisfies the one or more activation requirements, determining whether the attempted activation occurred prior to the activation deadline, and activating the gift card in response to determining the attempted activation comprises the non-purchasing activation process, satisfies the one or more activation requirements, and occurred prior to the activation deadline, and initiating a transfer of funds from a first account to a second account in response to activating the gift card, which is a fundamental economic principles or practices (gifting funds); commercial or legal interactions (gifting funds); and managing personal behavior or relationships or interactions between people (associating, receiving, determining, activating, initiating, etc.).  

The mere nominal recitation of technology (e.g., “a gift card database”, “a computing system comprising:  processing circuitry and memory circuitry”) does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to associating a card identifier with an activation deadline and one or more activation requirements of a non-purchasing activation process; receiving one or more signals representative of an attempted activation of a gift card, the gift card being associated with the card identifier, determining whether the attempted activation satisfies the one or more activation requirements, determining whether the attempted activation occurred prior to the activation deadline, and activating the gift card in response to determining the attempted activation comprises the non-purchasing activation process, satisfies the one or more activation requirements, and occurred prior to the activation deadline, and initiating a transfer of funds from a first account to a second account in response to activating the gift card. 

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.  Although the claim refers to “one or more memories”, “one or more processors”, nothing in the claim precludes the steps from practically being performed in the mind.  For example, the claim encompasses the user manually receiving information related to website browsing activity at a client device, wherein the information related to the website browsing activity includes information associated with a web address for a current website where information associated with a virtual credential was entered, and wherein the website browsing activity includes input of the information associated with the virtual credential in one or more fields of the current website without user interaction with a user interface element to submit the virtual credential for authentication; identifying one or more valid web addresses associated with the virtual credential, wherein the virtual credential is valid only for an entity associated with the one or more valid web addresses; and transmitting information to indicate whether the website browsing activity is authenticated based on a comparison of the web address for the current website where the information associated with the virtual credential was entered and the one or more valid web addresses associated with the virtual credential.  NOTE:  (a) Although another device (i.e., “client device”) is also mentioned in the claim, the claimed invention is not from the perspective of this device and the device does not perform any of the positively recited steps or acts required of the claimed invention.  The device (i.e., “client device”) merely interact with the entity performing the positively recited steps or acts.  
    
The mere nominal recitation of technology (e.g., “a gift card database”, “a computing system comprising:  processing circuitry and memory circuitry”) does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.
PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of “a gift card database”, and “a computing system comprising:  processing circuitry and memory circuitry” to  perform the positively recited steps or acts.  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer being used as a tool to perform the generic computer functions of (a) data storage (e.g., “associates”, etc. step(s) as claimed); (b) data receipt/ transmission (e.g., “receive”, etc. step(s) as claimed); and (c) data processing (e.g., “determine”, “activate”, “initiate”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering gift card data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The language is no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 01/29/21 does not provide any indication there is anything other than generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Kimberg and Baumgartner, IV operating in a similar environment, suggesting performing tasks such as (a) data storage (e.g., “associates”, etc. step(s) as claimed); (b) data receipt/ transmission (e.g., “receive”, etc. step(s) as claimed); and (c) data processing (e.g., “determine”, “activate”, “initiate”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data storage (e.g., “associates”, etc. step(s) as claimed); (b) data receipt/ transmission (e.g., “receive”, etc. step(s) as claimed); and (c) data processing (e.g., “determine”, “activate”, “initiate”, etc. step(s) as claimed) are well understood, routine and conventional.  Versata Dev. Group, OIP Techs court decisions cited in MPEP § 2106.05(D) (ii) indicate storing and retrieving information in memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here). Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 

For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.
Dependent claims 12 - 20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimberg, US Pub. No. 2012/0166314 in view of Baumgartner, IV, US Pub. No. 2009/0307118.
Re Claim 11:  Kimberg discloses a system for conditionally gifting funds, comprising: 
a gift card database that associates a card identifier with an activation deadline and one or more activation requirements of a non-purchasing activation process (Kimberg, abstract, [0010] [0011] [0012] [0013] [0029] [0033]); 
a computing system comprising (Kimberg, [0011] [0012] [0013] [0061] [0062]): 
processing circuitry (Kimberg, [0011] [0012] [0013] [0061] [0062]); 
and memory circuitry comprising machine readable instructions which, when executed by the processing circuitry (Kimberg, [0011] [0012] [0013] [0061] [0062]), cause the processing circuitry to: 
receive one or more signals representative of an attempted activation of a gift card, the gift card being associated with the card identifier (KImberg, abstract, [0010] [0011] [0012] [0013] [0030] [0033] [0074]),
determine whether the attempted activation satisfies the one or more activation requirements (Kimberg, abstract, [0010] [0011] [0012] [0013] [0030] [0033] [0074]), 
determine whether the attempted activation occurred prior to the activation deadline (Kimberg, abstract, [0010] [0011] [0012] [0013] [0030] [0033] [0074]), and 
activate the gift card in response to determining the attempted activation comprises the non-purchasing activation process, satisfies the one or more activation requirements, and occurred prior to the activation deadline (Kimberg, abstract, [0010] [0011] [0012] [0013] [0030] [0033] [0074]).
	Kimberg fails to explicitly disclose: 
initiate a transfer of funds from a first account to a second account in response to activating the gift card. 
	Baumgartner, IV discloses: 
initiate a transfer of funds from a first account to a second account in response to activating the gift card (Baumgartner, IV, abstract, [0005] [0009] [0021] [0046] [0047]).  
Analogous Art It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Kimberg and Baumgartner, IV are in field of applicant’s endeavor as they relate to card management and activation.  Baumgartner, IV is pertinent to the particular problem with which the applicant was concerned of conditionally gifting funds.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kimberg by adopting the teachings of Baumgartner, IV to provide initiate a transfer of funds from a first account to a second account in response to activating the gift card.  
	One would have been motivated to minimize the amount of money committed to card purchase, particularly when funds may bot be used or desired.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 12:  Kimberg in view of Baumgartner, IV discloses the claimed invention supra and Kimberg further discloses wherein the computing system further comprises communication circuitry, the one or more signals received via the communication circuitry (KImberg, abstract, [0010] [0011] [0012] [0013] [0030] [0033] [0074]).  
Re Claim 14:  Kimberg in view of Baumgartner, IV discloses the claimed invention supra and Baumgartner, IV further discloses wherein the transfer of funds comprises a second transfer of funds, and the memory circuitry comprises machine readable instructions which, when executed by the processing circuitry, further cause the processing circuitry to: 
initiate a first transfer of funds from a third account to the first account in response to a purchase of the gift card via communication with the banking system via the communication circuitry (Baumgartner, IV, [0008] [0009] [0051]), and 
return the funds to the third account in response to determining the activation deadline has passed, wherein the third account is associated with a purchaser of the gift card, and the first account is a holding account (Baumgartner, IV, [0008] [0009] [0051]).
Claim(s) 13, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimberg in view of Baumgartner, IV as applied to claim 11 above, and further in view of Marsh, CA 2980946.
 Re Claim 13:  Kimberg in view of Baumgartner, IV discloses the claimed invention supra but fails to explicitly disclose wherein the computing system further comprises communication circuitry in communication with an electronic or radio frequency (RF) communication network, wherein activating the gift card or transferring funds comprises communicating with a financial system over the electronic or RF communication network via the communication circuitry. 
	Marsh discloses: 
wherein the computing system further comprises communication circuitry in communication with an electronic or radio frequency (RF) communication network, wherein activating the gift card or transferring funds comprises communicating with a financial system over the electronic or RF communication network via the communication circuitry (Marsh, pg. 1, line 18+ - pg. 2, line 8; pg. 2, lines 19-24; pg. 3, line 23+ - pg. 4, line 12; pg. 6, line 24+ - pg. 8, line 7).
Analogous Art It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Marsh is in field of applicant’s endeavor as it relates to card management and activation.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kimberg in view of Baumgartner, IV by adopting the teachings of Marsh to provide wherein the computing system further comprises communication circuitry in communication with an electronic or radio frequency (RF) communication network, wherein activating the gift card or transferring funds comprises communicating with a financial system over the electronic or RF communication network via the communication circuitry.  
	One would have been motivated to increase the flexibility of activation.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 15:  Kimberg in view of Baumgartner, IV discloses the claimed invention supra but fails to explicitly disclose wherein activating the gift card comprises collecting of one or more personal characteristics of a recipient of the gift card. 
	Marsh discloses: 
wherein activating the gift card comprises collecting of one or more personal characteristics of a recipient of the gift card (Marsh, pg. 6, line 24+ - pg. 8, line 7). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of  Kimberg in view of Baumgartner, IV by adopting the teachings of Marsh to provide wherein activating the gift card comprises collecting of one or more personal characteristics of a recipient of the gift card.  
Analogoust Art It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Marsh is in field of applicant’s endeavor as it relates to card management and activation.  
One would have been motivated to improve the relevance of gift card services.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 16:  Kimberg in view of Baumgartner, IV and Marsh discloses the claimed invention supra and Marsh further discloses wherein the one or more personal characteristics comprise contact information (Marsh, pg. 6, line 24+ - pg. 8, line 7, See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).  
Re Claim 17:  Kimberg in view of Baumgartner, IV and Marsh discloses the claimed invention supra and Marsh further discloses wherein the contact information comprises a residential address, a business address, an email address, a phone number, a social media account, or a gaming account (Marsh, pg. 6, line 24+ - pg. 8, line 7, See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimberg in view of Baumgartner, IV as applied to claim 11 above, and further in view of Miller, US Pub. No. 2014/0040118.
Re Claim 18:  Kimberg in view of Baumgartner, IV discloses the claimed invention supra but fails to explicitly disclose wherein the memory circuitry comprises machine readable instructions which, when executed by the processing circuitry, further case the processing circuitry to: 
identify an activation area associated with a request to activate the gift card, 
determine whether the activation area is within a predetermined geographic area associated with the card identifier in the gift card database, 
in response to determining the activation area is not within the predetermined geographic area, decline the activation, and 
in response to determining the activation area is within the predetermined geographic area, activate the gift card.  
	Miller discloses:
wherein the memory circuitry comprises machine readable instructions which, when executed by the processing circuitry, further case the processing circuitry to: 
identify an activation area associated with a request to activate the gift card (Miller, [0028]), 
determine whether the activation area is within a predetermined geographic area associated with the card identifier in the gift card database (Miller, [0028]), 
in response to determining the activation area is not within the predetermined geographic area, decline the activation (Miller, [0028]), and 
in response to determining the activation area is within the predetermined geographic area, activate the gift card (Miller, [0028]).  
Analogous Art It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Miller is in field of applicant’s endeavor as it relates to card management and activation.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kimberg in view of Baumgartner, IV by adopting the teachings of Miller to provide wherein the memory circuitry comprises machine readable instructions which, when executed by the processing circuitry, further case the processing circuitry to:  identify an activation area associated with a request to activate the gift card, determine whether the activation area is within a predetermined geographic area associated with the card identifier in the gift card database, 
in response to determining the activation area is not within the predetermined geographic area, decline the activation, and in response to determining the activation area is within the predetermined geographic area, activate the gift card.  
	One would have been motivated to improve security.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimberg in view of Baumgartner, IV as applied to claim 11 above, and further in view of Ngu, PH12016000051.
Re Claim 19:  Kimberg in view of Baumgartner, IV discloses the claimed invention supra but fails to explicitly disclose wherein the computing system further comprises communication circuitry, and the memory circuitry comprises machine readable instructions which, when executed by the processing circuitry, further case the processing circuitry to: transmit, via the communication circuitry, a first signal in response to determining that the activation deadline has passed, the first signal being indicative of an offer to extend the activation deadline; and 
extend the activation deadline in response to receiving, via the communication circuitry, a second signal indicating acceptance of the offer. 
	Ngu discloses: 
wherein the computing system further comprises communication circuitry, and the memory circuitry comprises machine readable instructions which, when executed by the processing circuitry, further case the processing circuitry to: 
transmit, via the communication circuitry, a first signal in response to determining that the activation deadline has passed, the first signal being indicative of an offer to extend the activation deadline (Ngu, pg. 5, lines 11-19; pg. 8, line 28+-pg. 9, line 22); and 
extend the activation deadline in response to receiving, via the communication circuitry, a second signal indicating acceptance of the offer (Ngu, pg. 5, lines 11-19; pg. 8, line 28+-pg. 9, line 22).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kimberg in view of Baumgartner, IV by adopting the teachings of Ngu to provide wherein the computing system further comprises communication circuitry, and the memory circuitry comprises machine readable instructions which, when executed by the processing circuitry, further case the processing circuitry to: transmit, via the communication circuitry, a first signal in response to determining that the activation deadline has passed, the first signal being indicative of an offer to extend the activation deadline; and 
extend the activation deadline in response to receiving, via the communication circuitry, a second signal indicating acceptance of the offer.  
Analogous Art It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ngu is in field of applicant’s endeavor as it relates to card management and activation.  
	One would have been motivated to provide increased flexibility to users.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 20:  Kimberg in view of Baumgartner, IV and Ngu discloses the claimed invention supra and Ngu further discloses
wherein the offer is contingent upon successful completion of an activity (Ngu, pg. 5, lines 11-19; pg. 8, line 28+-pg. 9, line 22, See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention). -6-  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to gift cards and/ or gift card activation.
US 20210065161 A1
US 10846685 B2
US 20200074445 A1
US 20200034825 A1
US 20170046679 A1
US 20150206134 A1
US 20140330660 A1
US 20140214567 A1
US 20140081856 A1
US 8544734 B1
CA 2767500 A1
CA 2786264 A1
US 20090055317 A1
US 20050127169 A1
WO 9963744 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697